

SECOND AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT


This SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Second Amendment”)
is entered into as of May 1, 2009 (the “Effective Date”) by and between Premier
Power Renewable Energy, Inc., a Delaware corporation (the “Company”), Genesis
Capital Advisors, LLC, a Nevada limited liability company (“Genesis”) and Vision
Opportunity Master Fund, Ltd., a Cayman Islands limited company (“Vision” and
together with Genesis, are collectively referred to hereinafter as
“Securityholders”).


RECITALS


WHEREAS, the Company and the Securityholders executed that certain Securities
Purchase Agreement dated September 9, 2008 (the “Purchase Agreement”), a certain
Registration Rights Agreement dated September 9, 2008 (the “Original RRA”), and
a certain First Amendment to Registration Rights Agreement (the “First
Amendment”) dated October 31, 2008; and


WHEREAS, each Securityholder is the holder and beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
certain Registrable Securities; and


WHEREAS, pursuant to Section 6(f) of the Original RRA, the Original RRA may be
amended by the Company and the Holders holding at least a majority of the
then-outstanding Registrable Securities; and


WHEREAS, Vision is the Holder of the majority of the currently outstanding
Registrable Securities and the parties desire to amend the Original RRA as more
particularly described herein.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:


1.           Definitions.  As used in this Second Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Original RRA and the
First Amendment and used herein without definition shall have the meaning
assigned to such term in the Original RRA or the First Amendment, as applicable,
unless expressly provided to the contrary.


2.           Amendment to Section 1 of the Original RRA.  Immediately upon the
execution by the Company of a material definitive agreement with an acquisition
target, which target shall be to the satisfaction of Vision, the definition of
“Effectiveness Date” in Section 1 of the Original RRA shall be deleted in its
entirety and replaced with the following:

 
 

--------------------------------------------------------------------------------

 


“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 180th calendar day following the date hereof
(or, in the event of a “full review” by the Commission, the 360th calendar day
following the date hereof) and with respect to any additional Registration
Statements which may be required pursuant to Section 3(c), the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder; provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates otherwise required above.


3.           Further Assurances.  The parties hereto hereby agree to execute and
deliver such additional documents, instruments or agreements as may be necessary
and appropriate to effectuate the purposes of this Second Amendment.


4.           Successors and Assigns.  This Second Amendment is binding upon and
shall inure to the benefit of the successors and permitted assigns of the
parties hereto.


5.           Governing Law.  All questions concerning the construction,
validity, enforcement, and interpretation of this Second Amendment shall be
determined in accordance with the provisions of the Purchase Agreement.


6.           Counterparts. This Second Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


7.           Effectiveness of Original RRA and First Amendment.  Except as
otherwise amended or revised pursuant to this Second Amendment, the terms,
conditions, and provisions of the Original RRA and First Amendment shall be in
full force and effect.


[Remainder of Page Intentionally Left Blank.]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the date first above written.


PREMIER POWER RENEWABLE ENERGY, INC.
   
By:
/s/ Dean Marks
 
  Dean Marks
 
  Chief Executive Officer
   
VISION OPPORTUNITY MASTER FUND, LTD.
   
By:
/s/ Adam Benowitz
 
  Adam Benowitz
 
  Director
   
GENESIS CAPITAL ADVISORS, LLC
   
By:
/s/ Ronald Andrikian
Name: Ronald Andrikian
Its: Managing Member


 
3

--------------------------------------------------------------------------------

 